DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 4, 7, and 10, generally, none of the prior art references of record, including, but not limited to: US_20190045521_A1_Hong, US_10356758_B2_Pan, US_20200178048_A1_Kim, US_20190313379_A1_Lee, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Hong discloses a BS transmits SPS configuration information and indication information indicating configuration of UE assistance information to a UE; the UE configures UE assistance information and SPS, triggers UE assistance information, and transmits UE assistance information to the BS; the BS changes SPS configuration information, and transmits changed SPS configuration information to the UE; and the UE changes and configures SPS accordingly (Hong figures 4, 5, and paragraphs 45, 132-133, 150-152, 158-163).
Prior art Pan discloses a UE generates a first V2X message for transmission; transmits a first signal to a network node for requesting SPS resources for transmitting the first V2X message and following first V2X messages which are generated subsequent to the first V2X message, wherein the first signal includes an identity used to associate the SPS resources with the first V2X message and the following first V2X messages; receives a second signal from the network node, wherein the second signal contains a first information indicating the SPS resources and the identity; and transmits the first V2X message and the following first V2X messages according to the SPS resources indicated by the first information (Pan figures 13-15).
Prior art Kim discloses a method in which a first UE supports V2X communication of a second UE in a wireless communication system, the method comprises: a step of receiving a first request message, for requesting mapping information with respect to the V2X service, from the second UE; a step of transmitting a second request message, for requesting the mapping information, to a V2X control function; a step of receiving a second response message, comprising the mapping information, from the V2X control function; and a step of creating a first response message comprising the received mapping information and transmitting the first response message to the second UE (Kim figure 16).
Prior art Lee discloses a method for indicating a semi-persistent scheduling (SPS) release by a user equipment (UE) in a wireless communication system. The method includes receiving a plurality of SPS configurations for a plurality of logical channels from a an evolved NodeB (eNB), and transmitting UE assistance information including an SPS release indication for any one logical channel among the plurality of logical channels to the eNB (Lee figure 5, paragraphs 7-8, 56, 77, 90, 99, and 113-114).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “transmitting, to the BS, the assistance information based on the configuration information, in case that the traffic pattern of the UE is changed, wherein the assistance information comprises information on the traffic pattern of the UE, and wherein the traffic pattern comprises a data size, a periodicity and an timing offset” as stated in independent claim 1 and similar limitations as stated in independent claim 7, and “receiving, from the UE, the assistance information based on the configuration information, in case that a traffic pattern of the UE is changed, wherein the assistance information comprises information on the traffic pattern of the UE, and wherein the traffic pattern comprises a data size, a periodicity and an timing offset” as stated in independent claim 4 and similar limitations as stated in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471         

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471